*84
By the Court,

Marcy, J.
The defendant is entitled to the efj£ct 0f fjfs motion, unless the plaintiff pays the costs of the same and of the circuit, and stipulates that this cause shall abide the event of the cause tried. Such was the order made in Brant, ex. dem. Buckbee, & wife, v. Fowler, 2 Wendell, 284. From some expressions in the opinion as stated in the report of that case, it would seem that it was intimated that the plaintiff (herein was entitled to stipulate to try his cause at the next circuit, but such was not the disposition made of the motion.